Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				DETAILED ACTION
1.	This is in response to amendment filed on 09/29/2021 in which claim 2-21 are presented for examination.
				(3) Status of Claims
2.	Claims 2-21 are pending, of which claims 2 and 12 are in independent form

				Response to Arguments

3.	Applicant's arguments filed on 09/29/2021has been fully considered but they are not persuasive.  Applicant’s amendment to the independent claim significantly changes 		
the scope of the invention as a whole.

In regards to the independent claims, the Applicant stated that the combination of the references do not 

teach “determining motion information by using a motion sensor, the motion information representing at 

least one or rotation or translation of the computing device; and determining from the motion information 

and while the computing device is secured, that the computing device has been picked up"

Examiner respectfully disagrees.  Wardimon’s reference discloses movement of the device and control 

the backlight based on movement of the device.  Mobile device can change position or user can as the 

device is picked up by the user and the user is carrying mobile device in his pocket, while the device 

remains in locked position until user enter passcode to unlock(Para[0060-0065]).  Therefore, examiner 

found the Applicant’s arguments to be unpersuasive.  
	
While the amendments as presented do not present allowable subject matter, in the interest of compact 

prosecution, examiner feels that a further interview may help to expedite 	prosecution of the 

application.  Examiner is available for an interview at Applicant's convenience at the number below 

should Applicant wish to discuss the case further.

				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	4.	Claims 2, 4-5, 11-15 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over Wardimon et al. (US PG Pub 2006/0081771) published on April 20, 2006  in view of Yun (US PG Pub 2012/0084691 A1) filed on February 16, 2011 in view of in further view of Tsubaki et al. (US PG Pub 2010/0245042) published on September 30, 2010 in further view of May et al. (US PG Pub 2007/0229517) published on October 04, 2007.

Claim 1 (cancelled)
	
		As per claim 2 and 12, Wardimon teaches:  A computer-implemented method, comprising: determining [[,]] motion information by using a motion sensor(Para[0016] disclose a motion sensor, as taught by Wardimon), the motion information representing at least one of rotation or translation of (fig 3 Para [0032][0055-0065] discloses change in motion attribute value corresponds to mobile device, as taught by Wardimon); 
determining from the motion information and while the computing device is secured, that the computing device has been picked up (fig 3 Para [0008-0010] [0032][0055-0065] discloses device remains in locked state as the device being moved such as user is carrying mobile device 100 in his pocket or pressing the passcode for unlocking the device., as taught by Wardimon);
displaying, based at least on the determination that the computing device has been picked up, a first screen of a computing device, the first screen including a lock screen that corresponds to the computing (fig 3 Para [0008-0010] [0032][0055-0065] discloses device remains in locked state as the device is picked up by the user and the user is carrying mobile device 100 in his pocket.  Device remains in locked position until user enter passcode to unlock, as taught by Wardimon); 
	Wardimon does not explicitly teach displaying, while the computing device is secured, a notification of an upcoming event; 
receiving biometric information representing a user, the biometric information based at least on image data; authenticating the user, based at least on the biometric information; 
and in response to authenticating the user, displaying additional calendar information related to the upcoming event.
	On the other hand, Yun teaches displaying, while the computing device is secured, a notification of an upcoming event(fig 9 shows upcoming event on a touch screen, as taught by Yun); 
in response to authenticating the user, displaying additional calendar information related to the upcoming event.(fig 12, 13A-B, 14A-B Para[99-102] displays additional event information after user end the lock screen secured by password, as taught by Yun).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wardimon invention in view of Yun because doing so would result in increased efficiency by allowing the user viewing the events without unlocking the device.
	The combination of Wardimon and Yun does not explicitly teach receiving biometric information representing a user, the biometric information based at least on image data; authenticating the user, based at least on the biometric information; 
	On the other hand, Tsubaki teaches receiving biometric information representing a user, the biometric information based at least on image data(fig 3 Para[0027] discloses face authentication device 22 performs biometric authentication of a face image of a person photographed by the camera, as taught by Tsubaki); authenticating the user, based at least on the biometric information(Para[0027] fig 3 disclose biometric authentication, as by Tsubaki);

	The combination of Wardimon, Yun and Tsubaki does not explicitly teach generating, while a computing device is secured, a first notification of an upcoming event, the first notification one of at least an audio tone, or a vibration; 
a second notification of the [[an]] upcoming event;
	on the other hand , May teaches generating, while a computing device is secured, a first notification of an upcoming event (fig 4-7 Para[0017-0018][0037-0038]shows 1st event alert, as taught by May), the first notification one of at least an audio tone, or a vibration(fig 4-7 Para[0017-0018][0037-0038]shows 1st event alert, alert includes audible or vibration alert), as taught by May); 
a second notification of the [[an]] upcoming event(fig 4-7 Para[0017-0018][0037-0038]shows multiple event alert, as taught by May);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wardimon, Yun and Tasubaki invention in view of May because doing so would result in increased efficiency by preventing the user from missing an appointment.

	As per claim 3, the combination of Wardimon, Yun, Tsubaki and May teaches displaying the additional calendar information on a home screen(fig 14A-B, as taught by Yun).

As per claim 4 and 14, the combination of Wardimon, Yun, Tsubaki and May teaches further comprising: displaying a marker representing the current time in conjunction with the additional calendar information (fig 6B displays current time, as taught by Yun).

	As per claim 5 and 15, the combination of Wardimon, Yun, Tsubaki and May teaches further 

comprising: displaying an icon representing a calendar widget related to the additional  calendar 

information  (fig 9-10 displays calendar widget e.g. 6a, as taught by Yun).
	



As per claim 11 and 21, the combination of Wardimon, Yun, Tsubaki and May teaches generating the first notification of the upcoming event a predetermined time in advance of the upcoming event(fig 4-7Para[0017-0018] event reminder are generated at predetermined times, as taught by May) 

As per claim 13, the combination of Yun, Wardimon, May and Tsubaki teaches wherein the instructions when executed further enable the computing device to: display the additional calendar information on a home screen by the touch screen display element(fig 14A-B, as taught by Yun).

4.	Claims 7-10, 17 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Wardimon et al. (US PG Pub 2006/0081771) published on April 20, 2006 in view of Yun (US PG Pub 2012/0084691 A1) filed on February 16, 2011 in view of Tsubaki et al. (US PG Pub 2010/0245042) published on September 30, 2010 in view of May et al. (US PG Pub 2007/0229517) published on October 04, 2007 in further view of Lemay et al. (US PG Pub 2008/0165151) published on July 10, 2008.

	As per claim 7, the combination of Yun, Wardimon, May and Tsubaki does not teach further comprising: receiving a swipe input; and scrolling the additional calendar information.
	On the other hand Lemay teaches further comprising: receiving a swipe input; and scrolling the additional calendar information (fig 5A-H Para[0141][0147] user can make vertically up and down swipe gesture to scroll the calendar event, as taught by Lemay).
It would have been obvious to one of ordinary skill in the art at the time of the invention to 

modify Yun, Wardimon, May and Tsubaki invention in view of Lemay because doing so would result in 

easily allowing a user to add calendar entries to a desired day.


	As per claim 8, the combination of Yun, Wardimon, May, Lemay and Tsubaki teaches further comprising: displaying a home screen(fig 14A-B displays home screen, as taught by Yun);  Page 3 of 12 
fig 5A and 5H Para[0141][0147][0165] user can make vertically up and down swipe gesture to scroll(e.g. 4960 the calendar event.  It is obvious to one ordinary skill in the art that user can scroll to content displayed in other screen, as taught by Lemay). 
	
	As per claim 9, the combination of Yun, Wardimon, May, Tsubaki and Lemay teaches further comprising: 	scrolling a plurality of future calendar events based at least on the swipe input(fig 5A Para[0141][0147] user can make vertically up and down swipe gesture to scroll the calendar event, as taught by Lemay).

	As per claim 10, the combination of Yun, Wardimon, May, Tsubaki and Lemay teaches displaying a plurality of future calendar events in time order (fig 5A shows calendar event corresponding to the time, as taught by Lemay).

	As per claim 17, the combination of Yun, Wardimon, Tsubaki, May and Lemay teaches wherein the instructions when executed further enable the computing device to: display a home screen(fig 12-14 displays multiple lock screen, as taught by Yun); and 
receive a swipe input on the touch screen display element, the swipe input being in a vertical direction (fig 5A Para[0141][0147] user can make vertically swipe gesture in different direction(up and down )to scroll the calendar event, as taught by Lemay); and
Scroll the home screen(fig 5A and 5H Para[0141][0147][0165] user can make vertically up and down swipe gesture to scroll(e.g. 4960 the calendar event.  It is obvious to one ordinary skill in the art that user can scroll to content displayed in other screen, as taught 	by Lemay).
	
	Claim 18 (Cancelled)

	As per claim 19, the combination of Yun, Wardimon, Tsubaki, May and Lemay teaches scroll a plurality of future calendar events based at least on the swipe input(fig 5A Para[0141][0147] user can make vertically up and down swipe gesture to scroll the calendar event, as taught by Lemay).

	As per claim 20, the combination of Yun, Wardimon, Tsubaki, May and Lemay teaches display a plurality of future calendar events in time order (fig 5A shows calendar event corresponding to the time, as taught by Lemay).

	Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 	applications is available through 

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Tuesday, December 28, 2021